Hanna, J.
Saunders filed bis claim as a physician, and sought an allowance, by the appellant, to be paid out of the county treasury, of $42, for services rendered to one Cochran, a temporary pauper, at the instance and request of High, a township trustee.
The appellant allowed two dollars. Saunders appealed to the Circuit Court. Appellant demurred to the complaint; but his demurrer was overruled. This ruling presents the first point. An answer was then filed. First, a denial. Second, *406that a rule had long been adopted by defendants, that they would not allow any physician for more than one visit to a pauper, unless such pauper could not be removed to the county asylum; that said Saiinders was the regularly employed physician for said asylum; that he, as well as the trustee of, &c. knew of said rule; that said Go olivan could have been so removed at any time, during, &c.
James Parle and R. A. Chandler, for the appellant.
J. PL. Brown, and Gregory & Harper, for the appellee.
A demurrer to this paragraph was sustained, which presents the second point. The ruling was wrong. The Board, &c. v. Wheeldon, 15 Ind. 147.
During the progress of the trial, a bill of exceptions was prepared, showing that the Court gave verbal instructions, after the request had been made that they should be in writing. The judge indorsed on said bill of exceptions, “ refused,” and placed his name to said indorsement. The record of the clerk reads, that it was, together with the affidavit of the attorney who prepared it, filed; and they are incorporated in the record sent to us. No motion is here made, based upon these papers, in reference to such refusal; but the same is assigned as error.
The papers referred to were not, properly, any part of the record which should have been sent to us. The steps necessary to bring them to our notice had not been taken. The action of the judge, in refusing to sign a bill of exceptions, can not be thus questioned.
Per Curiam.
The judgment is reversed, with costs.- Cause remanded, &c.